             Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 1 of 23




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

Zachary Hodges

                  Plaintiff,

                      v.                                Civil Action No. _____________

GM Law Firm, LLC; Chantel L. Grant;             Complaint for: violations of the RICO Act;
National Legal Staffing Support, LLC;           legal malpractice; fraud; breach of contract;
Gregory Fishman; Julie Queler; Kevin              breach of the duty of good faith and fair
Mason; Resolvly, LLC; and John and                                 dealing
Jane Does Defendants 1-5.

                 Defendants.

                                           COMPLAINT

        THE PLAINTFF, Zachary Hodges, files suit against the above-named Defendants,

and pleads as follows:

                                   JURY TRIAL DEMANDED

                                        INTRODUCTION

        1.      This is a single-plaintiff consumer case about an illegal nationwide, advanced-

fee, student loan debt resolution scam that leaves vulnerable debtors, like the Plaintiff,

Zachary Hodges, thousands of dollars poorer1, in exchange for broken promises about

impossible legal services that are never, and never could be, actually performed.




1These losses are in addition to Zachary Hodges’ consequential damages suffered as a result of the
Defendants’ student loan debt resolution “program”, caused by the “program” requiring that all direct
payments, and direct communication, to Zachary Hodges’ student loan creditors cease. The non-payment to,
and non-communication with, Zachary Hodges’ student loan creditors has caused Zachary Hodges’ non-
dischargeable student loan balances to explode, with the Defendants’’ motive being to ensure that their
monthly payments from Zachary Hodges’ continue to be made.

                                                    1
             Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 2 of 23




        2.       The Defendants, through their web of business relationships, engage in illegal

cold-call-telemarketing to solicit consumers, like Zachary Hodges, struggling with their

private student loan debt to enroll in the Defendants’ student loan debt resolution

“program” – which turns out to be nothing more than the Defendants’ Enterprise’s illegal

collection of up-front fees for the performance of little, if any, legitimate legal/debt

resolution services.

        3.       In brief, the “student loan debt resolution” racket at issue in this lawsuit works

as follows: Resolvly, LLC, a shell limited liability company controlled by Gregory Fishman

and Julie Queler, purchases, or otherwise obtains under false pretenses, sales-leads of

consumers, like Zachary Hodges, who have large private student loan balances. The

Defendants particularly focus their marketing efforts on consumers who are struggling with

making timely payments on their student loan accounts.

        4.       National Legal Staffing Support, LLC (“NLSS”), another shell limited liability

company controlled by Gregory Fishman and Julie Queler, cold-calls the consumers, like

Zachary Hodges, listed on these sales-leads to solicit customers for the “student loan debt

resolution program” at issue in this lawsuit. The sales staff2 of this racket, employees of

Gregory Fishman and Julie Queler’s shell companies, represent to the recipients of these

cold-calls, like Zachary Hodges, that they work for attorneys, Kevin Mason and Chantel

Grant, of the GM Law Firm3, and that they offer a debt resolution program that is



2 Upon information and belief, the NLSS sales staff is directly supervised by Gregory Fishman and Joseph
DeVito, the head NLSS salesman and “fixer” for NLSS and GM Law Firm.
3 Initially, the attorney marketing fronts for the Defendants’ “program” were Stuart Goldberg (prior to 2015),

followed by Kevin Mason (beginning in 2015), and then Kevin Mason and Chantel Grant of GM Law Firm
(beginning in 2016).

                                                      2
             Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 3 of 23




guaranteed to eliminate all the consumer’s private student loan debt for payment of fifty

cents on the dollar4 of the principal balance of the consumer’s total student loan balance.

        5.       The Defendants’ marketing pitch to Zachary Hodges was as follows: that after

completing the Kevin Mason/Chantel Grant/GM Law Firm/NLSS “program” and paying

of half of the amount of his total loan balance(s) – paid over 72 equal monthly payments

(later changed to 69 equal monthly payments) – that Zachary Hodges’ entire student loan

balance would completely eliminated.

        6.       These representations, relied upon by Zachary Hodges, are lies.

        7.       The attorney-marketing-fronts for this racket, Florida attorneys, Kevin Mason

and Chantel Grant, and their associates at GM Law Firm, provide the cover of legitimacy for

the illegal “debt resolution” programs that the Defendants operate. The use of attorney-

marketing-fronts, like Kevin Mason and Chantel Grant, to provide an air of legitimacy to

this “debt resolution program” is essential to the racket’s success in enrolling new clients

(victims), like Zachary Hodges.

        8.       Throughout the relevant period (at least since 2015), the Defendants have

engaged individually, and in concert with one another, in unlawful, abusive and unfair

practices with respect to the attorney-client relationships formed with the Plaintiff, Zachary

Hodges.

        9.       Zachary Hodges pleads the following claims against the Defendants: (a) claims

for violation of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §


4The Defendants’ marketing agents do not make clear to whom, precisely, these payments ultimately flow.
Like all aspects of the Defendants’ “program”, these details are never provided to the Defendants’ clients, like
Zachary Hodges, even when the clients repeatedly press the Defendants’ agents for these answers.

                                                       3
            Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 4 of 23




1962(c) as to all Defendants; (b) fraud as to all Defendants (excluding Kevin Mason and GM

Law Firm); (c) claims for attorney malpractice against GM Law Firm, Chantel Grant, and

Kevin Mason; and (d) breaches of the duty of good faith and fair dealing against Kevin

Mason, Chantel Grant, and GM Law Firm, LLC, only.

                                             PARTIES

          10.    The Plaintiff, Zachary Hodges, is an adult citizen of the state of Georgia who

resides within the Atlanta Division of the United States District Court for the Northern

District of Georgia.

          11.    First-named Defendant, GM5 Law Firm, LLC, is a Florida limited liability

company that purports to offer professional legal services to the public. This law firm is

owned and operated by Florida attorneys, Kevin P. Mason and Chantel L. Grant, upon

information and belief - although its activities are controlled by Gregory Fishman and Julie

Queler. Chantel L. Grant, is the registered agent of GM Law Firm, LLC. It principal place of

business is: 1515 South Federal Highway, Suite 105, Boca Raton, Florida 33432.

          12.    Second-named Defendant, Chantel L. Grant, is a Florida resident and member

of the Florida Bar. Chantel Grant is not licensed to practice law in the state of Georgia.

          13.    Third-named Defendant, National Legal Staffing Support, LLC (“NLSS”), is a

Delaware limited liability company, with its principal place of business located in the same

building as the offices of the other Defendants in this action, at: 1515 South Federal

Highway, Suite 113, Boca Raton, Florida 33432. NLSS, and its agents, John and Jane Doe

Defendants 1-5, acted as agents and as co-conspirators and co-tortfeasors, acting in


5   The “GM” in GM Law Firm stands for Grant and Mason.

                                                  4
           Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 5 of 23




concerted action with the other Defendants, forming a RICO Enterprise, and creating the

basis for joint and several liability on the part of all Defendants in this litigation.

       14.     Fourth-named Defendant, Gregory Fishman is a Florida citizen. Gregory

Fishman, upon information and belief, is the leader of the RICO Enterprise described in this

Complaint. Gregory Fishman is a veteran of up-front-debt-resolution scams, going back, in

particular, to a similar “credit card debt resolution program” – Debt Be Gone, LLC/Berges

Law Group – that was shut down by a federally-appointed Receiver, after the Federal Trade

Commission initiated litigation against that operation.

       15.     Fifth-named Defendant, Julie Queler, is a Florida citizen. Julie Queler, upon

information and belief, is a primary investor, and business partner, to Gregory Fishman in

this RICO Enterprise. Julie Queler is involved in the day-to-day management of this

Enterprise.

       16.     Sixth-named Defendant, Kevin P. Mason, is a Florida attorney and a founding

member of GM Law Firm. Kevin Mason is not licensed to practice law in the state of

Georgia.

       17.     Seventh-named Defendant, Resolvly, LLC (“Resolvly”), is a Florida limited

liability company, with its principal place of business located in the same building as NLSS,

GM Law Firm, and the former Kevin Mason, P.A., at: 1515 South Federal Highway, Boca

Raton, Florida 33432. Resolvly, and its agents, John and Jane Doe Defendants 1-5, act as

agents and as a co-conspirators and co-tortfeasors, acting in concerted action with the other

Defendants, forming a RICO Enterprise, and creating the basis for joint and several liability

on the part of all Defendants in this litigation.


                                                    5
          Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 6 of 23




       18.     John and Jane Doe Defendants 1-5 (and/or XYZ Business Entity Defendants

1-5) are presently unidentified persons or companies who have participated with Defendants

in this “student loan debt resolution” scheme, but whose identities are reasonably expected

to be revealed during discovery in this litigation.

                              JURISDICTION AND VENUE

       19.     This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1331 and 15 U.S.C. §§ 6101-6108. Further, this Court also has subject matter

jurisdiction over this dispute based upon the complete diversity of citizenship of the Plaintiff

(Georgia citizen) and all the Defendants (Florida citizens and business entities).

       20.     This Court possesses specific personal jurisdiction over the Defendant in this

action based upon their substantial and purposeful contacts with Georgia, the forum state.

The Defendants have reached into Georgia, and availed themselves to the jurisdiction of this

Court, by soliciting, and continuing regular communications and correspondence with,

Zachary Hodges.

       21.     Venue for this dispute properly lies with this Court, as this litigation involves

substantial alleged acts or omissions which occurred in the boundaries of the United States

District Court for the Northern District of Georgia, Atlanta Division.

                                             FACTS

       22.     On or about early August 2016, Zachary Hodges received a telemarketing

telephone call from an agent of “NLSS”, on behalf of NLSS, Kevin Mason, P.A. (now

dissolved), and attorney, Kevin Mason.




                                                6
          Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 7 of 23




       23.    During this call, the telemarketing sales agent of NLSS/Kevin Mason/Kevin

Mason, P.A., whose identity is currently unknown, described the terms of the purported

“student loan debt resolution” settlement program that is at issue in this lawsuit to Zachary

Hodges.

       24.    Later, after being induced to join the Defendants’ “program” via their material

misrepresentations, Zachary Hodges was transferred to NLSS/Resolvly sales manager, Joe

DeVito, who closed Zachary Hodges’ enrollment into the Defendants’ “program” over the

telephone on, or about, August 11, 2016.

       25.    The terms of the (then) “Kevin Mason Settlement Program” that were

represented to Zachary Hodges, orally, during the telemarketing telephone calls that

NLSS/Resolvly made to him in August 2016, and that induced him to join this purported

“program”, are contained in both the “Program Overview” materials and the “Welcome to

the Program” materials, which are incorporated, by reference, into this Amended Complaint.

       26.    A copy of the “Program Overview” marketing materials – which also function

as a telemarketing sales script for this Enterprise – provided by the Defendants to Zachary

Hodges (by reading them, orally, during the telemarketing sales pitches) is attached to, and

incorporated into, this Complaint as Exhibit “1”.

       27.    Zachary Hodges distinctly recalls the agents of the Defendants on the August

2016 cold-call sales call making to him the exact promises of complete dismissal of his entire

student loan debt in exchange for him paying 50% of her total loan balance, paid over 72

(later lowered to 69) monthly-installments, that are contained in Ex. 1 to this Complaint.




                                              7
         Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 8 of 23




Zachary Hodges, by joining the Defendants’ “program” and making his “program”

payments, relied on these false promises of the Defendants, and their sales agents.

       28.    Page 18 of this “Program Overview”, Ex. 1, contains irrefutable examples of

the fraudulent misrepresentations made during telemarketing calls to prospective clients, like

Zachary Hodges, of this racket in order to induce them to agree to the monthly, illegal,

advanced-fee, “debt resolution” payments. Page 18 of the standard Kevin Mason/NLSS

Welcome Packet states:

       “The costs of the service are a fixed flat fee that your attorney has allowed you to

       make monthly installment payments. In order to do this, your attorney utilizes a

       payment processing company called National Legal Staffing Support. This is the

       name that will show up on your monthly bank statement. This fee is all that you will

       have to pay.

       Nothing more, nothing less.

       You can expect to be debt free with 39 to 48 months from your first payment. It

       could be less, but not longer. The reason being is that the litigation process may

       take shorter because in many cases the banks and their debt collectors settle within

       the first 12 months of the lawsuit. This is a good thing.” See Ex. 1, at Page (Slide) 18

       (emphasis added).

       29.    Although they likely regret it now, the Defendants put their telemarketing

sales script, represented to and relied upon by Zachary Hodges, in writing when they created

their “Program Overview”, Ex. 1.




                                               8
         Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 9 of 23




       30.     Zachary Hodges does not have the telephone calls recorded, but the exact

terms of the specific promises contained on Page 18 of Ex. 1 were made by the

NLSS/Resolvly salespersons on all telemarketing calls to him. These marketing calls induced

Zachary Hodges to sign up for the Defendants’ “student loan debt resolution program”,

because it seemed like a no-brainer to enroll in a program that had the legitimacy of attorney

involvement and oversight that guaranteed to have Zachary Hodges’ entire student loan

balance ($44,314.00 at the time of enrollment) for only 50 cents on the dollar.

       31.     Moreover, Zachary Hodges was told, during the telemarketing sales calls on

the front-end in August 2016, consistent with Page 18 of Ex. 1, that NLSS was the “payment

processor” for the “attorneys” who supervise, operate, and manage the “student loan debt

resolution program” at issue in this action.

       32.     The truth, it turns out, is that Reliant Account Management, a California-

based company, is the payment processor for this so-called “program”; NLSS actually

functions as the “law firm”, staying in contact with the clients (although feeding the clients

lies, in order to keep the monthly payments from its client, like Zachary Hodges, coming for

as long as possible); and the “attorneys”, Kevin Mason and Chantel Grant, are phantoms,

insofar as they do not directly communicate with their clients, outside of rare occasions (like

when litigation gets threatened, and only after jumping through many hoops to get such a

call scheduled).

       33.     Interestingly, attorneys, Chantel Grant and Kevin Mason, refuse to answer

Zachary Hodges’s questions about their “student loan debt resolution program” in writing.




                                               9
         Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 10 of 23




This is to avoid written descriptions of their “program” that would provide evidence of their

wrongful acts.

       34.       Further, the Kevin Mason “Welcome to the Program” materials/sales script,

orally represented to Zachary Hodges by the NLSS/Resolvly sales staff, is attached to this

Complaint as Exhibit “2”.

       35.       According to the “Welcome to the Program” materials/script: “The Law

Office Of Kevin P. Mason P.A. IS A BOUTIQUE MULTI-JURISDICTIONAL LAW

FIRM BASED IN SOUTH FLORIDA. OUR PRACTICE IS FOCUSED ON

CONSUMER RIGHTS IN STATE AND FEDERAL COURT, AS WELL AS IN

ARBITRATION MATTERS. OUR PRACTICE ENCOMPASSES DEFENDING OUR

CLIENTS’ RIGHTS AGAINST ABUSIVE AND ILLEGAL PRACTICES BY DEBT

COLLECTORS, CREDITORS, AND CREDIT REPORTING AGENCIES. THE STAFF

AT The Law Office Of Kevin P. Mason P.A. HAS MANY YEARS OF EXPERIENCE

REPRESENTING PEOPLE LIKE YOU, THE AMERICAN CONSUMER, WHO IS

FACING A VARIETY OF LEGAL ISSUES. OUR NETWORK OF ATTORNEYS AND

PROFESSIONAL STAFF WILL PROVIDE EXPERT GUIDANCE AND

REPRESENTATION. WE HAVE DEDICATED OUR CAREERS TO STANDING UP

FOR YOUR RIGHTS. WE WILL ENSURE THAT THE BEST POSSIBLE OUTCOME

IN YOUR LEGAL MATTER IS ACHIEVED.” Ex. 2, “Welcome to the Program”

materials/script, at Page 3.

       36.       Yet, perplexingly, and despite the “Welcome to the Program” materials, Ex. 2,

claiming to be from “your attorney”, Kevin Mason, and “your law firm”, Kevin Mason, P.A.


                                               10
          Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 11 of 23




(now replaced by the entity, GM Law Firm), the final page (Page 20) of Ex. 2 contains the

following contact information for the “program”:




        37.     A copy of Zachary Hodges’ August 11, 2016, engagement letter with

Defendant, Kevin Mason, and his now dissolved law firm – the precursor to GM Law Firm

– is attached to, and incorporated into, this Complaint as Exhibit “3”.

        38.     On or about March 23, 2017, the Defendants’ Enterprise (via agents of

National Legal Staff Support”) sent Zachary Hodges a “Financial Debt Change Form” that

changed the number (but not the amount to be paid) of monthly payments from 72 to 69

total payments. Perplexingly6, this “Financial Debt Change Form” listed GM Law Firm,

LLC, as Zachary Hodges’ law firm in connection with the Defendants’ “program”.

        39.     The GM Law Firm “Financial Debt Change Form” is attached to, and

incorporated into, this Complaint as Exhibit “4”.

        40.     NLSS, via advanced-fee payments processed by Reliant Account Management

(RAM), drafted $8,499.40 from Zachary Hodge’s bank account, without providing him any

debt resolution, or legal services, of any value, whatsoever. As a matter of fact, the


6It is not currently known when, and why, the attorney marketing front(s) for this Enterprise changed from
Kevin Mason and Kevin Mason, P.A., to Chantel Grant and Kevin Mason and GM Law Firm in early 2017.

                                                    11
           Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 12 of 23




Defendants’ “program” has caused Zachary Hodges to go into default on his student loans,

with large fees and interest being added to his student loan balance.

         41.   Zachary Hodges grew suspicious of the Defendants’ program in April 2019,

after he could not get answers to his satisfaction about the purported progress being made

on the resolution of his student loan balance.

         42.   Zachary Hodges cancelled his enrollment in the Defendants’ program in April

of 2019.

         43.   Further, this financial loss has caused Zachary Hodges a cascade of

consequential financial, hedonic, and psychological harm to be described to the jury at

trial.

          TOLLING OF THE APPLICABLE STATUTES OF LIMITATIONS

         44.   Zachary Hodges had no way of knowing the true nature and extent of

Defendants’ illegal advanced-fee “student loan debt resolution” telemarketing scheme

necessary to prosecute his claims until April 2019. As demonstrated in this Complaint, the

Defendants were intent on hiding their behavior from Zachary Hodges to keep his monthly

payments to them flowing.

         45.   Defendants were under a continuous duty to disclose to Zachary Hodges the

true character, quality, and nature of the legal representation, and other “student loan debt

resolution” services, that they were providing.

         46.   Defendants knowingly and actively concealed their illegal advanced-fee

“student loan debt resolution” telemarketing scheme, and Zachary Hodges reasonably relied

upon Defendants’ knowing and active concealment. Zachary Hodges had no way of

                                                 12
         Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 13 of 23




knowing the true character, quality, and nature of the legal representation for which he had

been charged.

       47.      Accordingly, the applicable statutes of limitations have been tolled by

operation of the discovery rule and Defendants’ concealment with respect to all claims

pleaded in this Complaint. Due to this, Defendants are estopped from relying on any statutes

of limitations in defense of this action. Further, Defendants’ conduct, as directed by Gregory

Fishman, Julie Queler, Kevin Mason, and Chantel Grant, was part of a continuing,

systematic practice, with the last act in this ongoing illegal, advanced-fee “student loan debt

resolution” telemarketing scheme taking place within the applicable statute of limitations. As

such, the Defendants are liable for all acts undertaken as part of the scheme as continuing

violations.

       48.      Additionally, Zachary Hodges, prior to being severed by Order of the

Honorable Josephine Staton, District Court Judge, was a named-Plaintiff in the matter of

Grijalva, et al. v. Kevin Mason, P.A., et al. (Cause No. 8:18-cv-2010-JLS-DFM, United States

District Court for the Central District of California). The applicable statutes of limitations

for Zachary Hodges claims in this action, therefore, are tolled for the time period of his

being a named-Plaintiff in the Grijalva action.

    COUNT ONE – VIOLATIONS OF THE RACKETEER INFLUENCED
  AND CORRUPT ORGANIZATIONS ACT, 18 U.S.C. § 1962(C), AGAINST ALL
                        DEFENDANTS

       49.      Zachary Hodges hereby incorporates, by reference, the preceding paragraphs

of this Complaint.




                                                  13
             Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 14 of 23




           50.     Zachary Hodges is a “person” as that term is defined in 18 U.S.C. §§ 1961(3)

and 1962(c).

           A.      Enterprise

           51.     For purposes of this claim, the RICO “enterprise” is an association-in-fact, as

the term is defined in 18 U.S.C. §§ 1961(4) and 1962(c), consisting of GM Law Firm, LLC;

Kevin P. Mason, individually; Chantel L. Grant, individually; National Legal Staffing

Support, LLC; Resolvly, LLC; Gregory Fishman, individually; Julie Queler, individually; and

John and Jane Doe Defendants 1-5, and XYZ Business Entities (“the Enterprise”). The

Enterprise is separate and distinct from the persons and businesses that constitute the

Enterprise.

           52.     The Enterprise was primarily managed by Gregory Fishman, Julie Queler,

Kevin Mason, and Chantel Grant.

           53.     The companies and individuals that constitute the Enterprise were associated

for the common purpose of defrauding their clients by charging them for illegal, advanced-

fee “student loan debt resolution” legal services, via a nationwide cold-call telemarketing

operation7, and otherwise defrauding clients out of their monthly fees based upon promises

of complete student loan debt elimination through their “program”.

           54.     At all relevant times, the Enterprise was engaged in, and its activities affected,

interstate commerce. The proceeds of the Enterprise were distributed to its participants.




7   With sales leads of vulnerable student loan debtors, like Zachary Hodges, supplied by Resolvly.

                                                        14
         Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 15 of 23




       55.       The Enterprise has operated from at least January 2015 and its operation is

ongoing. The Enterprise has an ascertainable structure separate and apart from the pattern

of racketeering activity in which the participants engage.

       The Pattern of Racketeering Activity

       56.       At all relevant times, in violation of 18 U.S.C. § 1962(c), Gregory Fishman,

Julie Queler, Kevin Mason, and Chantel Grant have managed the affairs of the Enterprise

through a pattern of racketeering activity as defined in RICO, 18 U.S.C. § 1961(5), as

described in this Complaint. Gregory Fishman, Kevin Mason, and Chantel Grant have

conducted the affairs of the Enterprise and participated in the operation and management of

the Enterprise. Gregory Fishman and Julie Queler participate in this pattern of racketeering

activity through the business entities, National Legal Staffing Support and Resolvly (and,

quite likely, other presently unknown business entities controlled by Gregory Fishman and

Julie Queler).

       The Predicate Acts of Mail and Wire Fraud

       57.       The pattern of racketeering activity consisted of mail and/or wire fraud in

violation of 18 U.S.C. §§ 1341 and 1343. Specifically, Kevin Mason, Chantel Grant, Gregory

Fishman, NLSS, and Resolvly, engaged in an intentional scheme or artifice to defraud their

clients into setting up monthly auto draft payments under the false, or negligent, premise

that the Defendants would completely eliminate their clients’ student loan balances with

their respective creditors for payment of 50% of their total loan balance, paid over several

years of monthly payments to NLSS/Kevin Mason/GM Law Firm, via RAM as the

payment-processor.


                                                15
         Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 16 of 23




       58.    Of course, the Enterprise’s impossible promises of total student loan debt

elimination never happen. The Defendants simply pocket these “plan payments” and

otherwise convert them for their own, personal gain. Not one cent of this money flows to

the consumers’ student loan creditors. The Defendants never settle any of the consumers’

student loan accounts as a part of their “program”.

       59.    The false statement and omissions, and mail and/or wire communications that

were made by NLSS/Kevin Mason/Resolvly/GM Law Firm/Chantel Grant and John and

Jane Does Defendants 1-5/XYZ Business Entity Defendants 1-5 in furtherance of the

scheme constitute predicate acts of mail and/or wire fraud.

       60.    It was reasonably foreseeable to all Defendants that the mails and/or wires

would be used in furtherance of the scheme, and the mails and/or wires were in fact used to

further and execute the scheme.

       61.    The nature and pervasiveness of the Enterprise necessarily entailed frequent

wire and/or mail transmissions. The precise dates of such transmissions cannot be alleged

without access to the books and records of the Defendants. Nevertheless, Zachry Hodges

can allege such transmissions at to himself, personally. The client emails, and bi-weekly client

calls between NLSS/GM Law Firm and the victims of this racket, including Zachary

Hodges, were all aimed at keeping the monthly payments to the Defendants flowing.

       62.    For the purpose of furthering and executing the scheme, the Defendants

regularly transmitted and caused to be transmitted by means of wire communication in

interstate commerce writings, electronic data and funds, and also regularly caused matters

and things to be placed in post offices or authorized depositories, or deposited or caused to


                                               16
            Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 17 of 23




be deposited matters or things to be sent or delivered by private or commercial interstate

carriers.

         63.    These communications contained both affirmative misrepresentations about

the nature of the “program” charges, and were also intended to deceive Zachary Hodges,

and many others, into believing that the monthly “program” charges assessed to their bank

accounts was legitimate and would result in the complete satisfaction of their student loan

debts.

         64.    These are only examples of certain instances of the pattern of racketeering

activity consisting of mail and/or wire fraud violations engaged in by the Defendants. Each

electronic and/or postal transmission was incident to an essential part of the scheme. As

detailed above, the Defendants engaged in similar activities with respect to Zachary Hodges,

and likely thousands of other victims, nationwide.

         65.    Each interstate wire transfer of funds from Zachary Hodges to RAM, and

then from RAM to NLSS (and presumably further downstream transfers, from there, to the

other participants in this Enterprise), was incident to an essential part of the scheme. As

detailed above, the Defendants engaged in similar activities with respect to Zachary Hodges,

and thousands more, nationally.

         66.    Additionally, each such electronic and/or postal transmission constituted a

predicate act of wire and/or mail fraud in that each transmission furthered and executed the

scheme to defraud the Defendants’ clients, including Zachary Hodges.

         67.    The predicate acts of mail and wire fraud constitute a pattern of racketeering

activity as defined in 18 U.S.C. § 1961(5). The predicate acts were not isolated events, but


                                               17
         Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 18 of 23




related acts aimed at the common purpose and goal of defrauding the Defendants’ clients to

pay unlawful, monthly, advanced-fees for cold-call telemarketed “student loan debt

resolution” legal services (as a part of a “program” that also does not exist), solely in order

for the Defendants to reap illicit profits.

       68.     Additionally, Defendants, NLSS/Resolvly/Gregory Fishman/Julie

Queler/Kevin Mason/GM Law Firm/Chantel Grant/John and Jane Doe Defendants 1-5

and/or XYZ Business Entities 1-5 all directly engaged in a pattern of racketeering activity, as

defined in 18 U.S.C. § 1961(5), by their repeated, flagrant, and continuing violations of 16

C.F.R. § 310.4(a)(5)(i)’s prohibition on the collection of payment of advanced-fees for

telemarketed “debt relief services” prior to the underlying consumer debts having either

been settled or renegotiated.

       69.     Even further, Defendants, NLSS/Resolvly/Gregory Fishman/Julie

Queler/Kevin Mason/Kevin Mason, P.A./Chantel Grant/John and Jane Doe Defendants

1-5/XYZ Business Entities 1-5 all directly engaged in a pattern of racketeering activity, as

defined in 18 U.S.C. § 1961(5), by their repeated, flagrant, and continuing violations of 16

C.F.R. § 310.3(a)(2)(x). This is because the Telemarketing Sales Rules prohibit sellers and

telemarketers from misrepresenting, directly or by implication, any material aspect of any

debt relief service, including, but not limited to, the amount of money or the percentage of

the debt amount that a customer may save by using the service.

       70.     All Defendants have substantially participated in these predicate acts. These

activities amounted to a common course of conduct, with similar pattern and purpose,

intended to deceive borrowers.


                                               18
         Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 19 of 23




       Injury to Zachary Hodges

       71.     As a direct and proximate result of violations of 18 U.S.C. § 1962(c) by

Defendants, Zachary Hodges has been injured in her business or property within the

meaning of 18 U.S.C. § 1964(c). Zachary Hodges paid and was charged for unlawful,

monthly auto draft charges to his bank account by reason, and as a direct, proximate and

foreseeable result, of the scheme alleged.

       72.     Under the provisions of 18 U.S.C. § 1964(c), all Defendants are jointly and

severally liable to Zachary Hodges for three times the damages sustained, plus the costs of

bringing this suit, including reasonable attorneys’ fees.

                                 COUNT TWO – FRAUD
  AGAINST ALL DEFENDANTS (OTHER THAN GM LAW FIRM, LLC,
                   AND KEVIN MASON)

       73.     Zachary Hodges incorporates, by reference, the preceding paragraphs of this

Complaint.

       74.     The intentional misrepresentation of material facts related to the Defendants’

purported student loan debt resolution “program” made by Defendants, NLSS/Chantel

Grant/Resolvy/Gregory Fishman/Julie Queler, and their agents working on their behalf,

and under their instruction, to Zachary Hodges constitute separate frauds that have been

committed against him, as detailed in this Complaint.

       75.     The Defendants have committed, or actively participated in, knowing and

intentional misrepresentations of the services provided by the student loan debt resolution

“program” that is at issue in this lawsuit. These misrepresentations – that Zachary Hodges

will be entirely debt free from her student loans for payment of 50% of his total student loan


                                                19
         Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 20 of 23




balance, in connection with the “program”, over 72 months (and then 69 months) of

monthly “program” payments – were material and they are knowingly false.

       76.    As a result of his reasonable reliance on NLSS’/Chantel Grants’/Gregory

Fishman’s/Julie Queler’s/Resolvly’s, and their agents’, fraudulent misrepresentations,

detailed in this Complaint, Zachary Hodges has suffered an ascertainable loss of money,

property, and other consequential and hedonic damages.

       77.    As a result of NLSS’/Chantel Grants’/Gregory Fishman’s/Julie

Queler’s/Resolvly’s, and their agents’, fraudulent misrepresentations about their student loan

debt resolution “program”, Zachary Hodges is entitled to recover compensatory damages, all

costs of litigation, along with punitive damages in an amount sufficient to deter such

conduct in the future, and attorney’s fees.

                COUNT THREE – LEGAL MALPRACTICE
        AGAINST DEFENDANTS, GM LAW FIRM, CHANTEL GRANT, KEVIN
        MASON AND JOHN AND JANE DOE ATTORNEY DEFENDANTS 1-5

       78.    Zachary Hodges incorporates, by reference, the facts pleaded in the preceding

paragraphs of this Complaint.

       79.    Attorneys, Kevin Mason, Chantel Grant, and their law firm, GM Law Firm,

and currently unidentified attorneys and business entities working with these attorney and

law firms (John and Jane Does 1-5), have committed breaches of the tort-based duties that

they owed to Zachary Hodges, as their client.

       80.    As a result of his trust of Chantel Grant’s, Kevin Mason’s, and GM Law

Firm’s negligent omissions/negligent legal services – believing that these attorney and law

firm Defendants would eliminate his student loan debts, as promised – Zachary Hodges has


                                                20
          Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 21 of 23




suffered an ascertainable loss of money, property, and other consequential and hedonic

damages (including damage to his credit reports).

        81.      Further, these attorney and law firm Defendants violated the professional

duties that they owed to Zachary Hodges when they charged him their illegal, and

unreasonable8, advanced-fees for the telemarketed student loan debt relief promised to

Zachary Hodges, described in this Complaint, but that these attorney and law firm

Defendants never actually provided.

        82.      Based upon this professional negligence cause of action against these attorney

and law firm Defendants, Chantel Grant/Kevin Mason/GM Law Firm, Zachary Hodges

demands a judgment against these Defendants, jointly and severally, for: all actual damages

suffered as a result of the negligence of these Defendants; all consequential damages suffered

as a result of the negligence of these Defendants; a refund of all monies paid to these

Defendants, with pre-and-post judgment interest; all attorney’s fees; all costs of litigation.


    COUNT FOUR – BREACHES OF THE DUTY OF GOOD FAITH AND FAIR
                DEALING AGAINST ALL DEFENDANTS

        83.      Zachary Hodges incorporates, by reference, the facts pleaded in the preceding

paragraphs of this Complaint.




8 Payment of $22,157.00 in so-called “legal fees” for form cease and desist letters sent to Zachary Hodges’
student loan creditors. These cease and desist letters, in fact, only harmed Zachary Hodges, since they
concealed from him the severe delinquency on his student loans that resulted from the Defendants’
“program”. The real purpose of these cease and desist letter is not to benefit the Defendants’ clients, like
Zachary Hodges, but to conceal the student loan delinquencies from the Defendants’ clients in order to
maximize the amount of monthly payments the Defendants receive, before their clients (victims) inevitably
discovery that they have been lied to, and defrauded, by the Defendants.

                                                      21
            Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 22 of 23




       84.      All Defendants – as described with particularity throughout this Complaint –

have repeatedly violated the duties of good faith and fair dealing that they owed to Zachary

Hodges. This is because, through their RICO Enterprise, the Defendants have all profited

from their concerted frauds perpetuated against Zachary Hodges.

       85.      Specifically, Defendants, NLSS/Kevin Mason/GM Law Firm/Chantel

Grant/Gregory Fishman/Julie Queler/Resolvly, and their agents, have committed willful

breaches of the duty of good faith and fair dealing owed to Zachary Hodges when they

unlawfully, and dishonestly, solicited advanced-fees contract for the telemarketed student

loan debt resolution “program”, from Zachary Hodges.

       86.      As a sole and proximate result of these wrongful acts on the part of all

Defendants, respectively and collectively, Zachary Hodges demands a judgment against

them, jointly and severally, for: all actual damages suffered as a result of Defendants’

wrongful and dishonest conduct; a refund of all client-monies charged by the Defendants,

with pre-and-post judgment interest; all attorney’s fees; costs of litigation; and punitive

damages.

                                   PRAYER FOR RELIEF

       87.      Zachary Hodges requests that this Court enter a judgment against Defendants

and in favor of him, and award the following relief:

       a.       that the conduct described in this Complaint be declared, adjudged and

       decreed to be unlawful;

       b.       award Zachary Hodges appropriate relief, including actual damages, statutory

       damages, treble damages, punitive damages, and restitutionary disgorgement;


                                               22
          Case 1:20-cv-03799-JPB Document 1 Filed 09/14/20 Page 23 of 23




     c.       award all costs of prosecuting the litigation, including expert fees;

     d.       award pre-and-post-judgment interest;

     e.       award attorneys’ fees; and

     f.       grant such additional relief as this Court may deem just and proper.

                                                         ZACHARY HODGES
                                                            The Plaintiff

                                                           By: /s/ Tyler P. Scarbrough
                                                               Tyler P. Scarbrough

TYLER P. SCARBROUGH – GA BAR # 401055
tscarbrough@henscarlaw.com
HENNER & SCARBROUGH LLP
3379 PEACHTREE ROAD NE, SUITE 555
ATLANTA, GA 30326
TELEPHONE: (404) 260-3206
FACSIMILE: (404) 260-3205


                                                           By: /s/ Macy D. Hanson
                                                               Macy D. Hanson
                                                           (Pro hac vice application
                                                           forthcoming)

MACY D. HANSON – MS BAR # 104197
macy@macyhanson.com
THE LAW OFFICE OF MACY D. HANSON, PLLC
THE ECHELON CENTER
102 FIRST CHOICE DRIVE
MADISON, MISSISSIPPI 39110
TELEPHONE: (601) 853-9521
FACSIMILE: (601) 853-9327




                                              23
